DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification 
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB). 
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).

(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821-1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on compact disc or as a text file via the Office electronic filing system (EFS-Web.)
Excluding the title of the invention, the present application is missing the appropriate sections headings. 
Claim Objections
Claims 11 and 20 objected to because of the following informalities:  
In claim 11, “with respect to them” should read “with respect to the grooves” or “with respect to said grooves” to make the meaning of the claim clearly understood. 
In claim 20, “proximate to their opposite ends” should read “proximate to the opposite ends of said grooves” 
  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14, 15,  and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
Regarding claim 14, the term "approximately” is a relative term which renders the claim indefinite.  The term "approximately" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Regarding claim 15, the position of the slit relative to the drum is unclear from the phrase “wherein said slit faces the drum frontally” because it is unclear which side of the drum is the front. For the purposes of further examination the examiner has interpreted the claim to mean that slit faces the curved surface of the drum rather than either of the circular plane surfaces. 
Regarding claim 20, the term "proximate" is a relative term which renders the claim indefinite.  The term "proximate" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For the purposes of further examination, the examiner has interpreted the claim to mean the slit faces the grooves extending from one end to any point preceding the opposite end. Furthermore, the language “wherein said slit faces said grooves from one end thereof to an intermediate point that is proximate to their opposite ends” does not make clear the exact spatial relationship between the slit and the grooves. The slit extends from “one end” (singular) to “an intermediate point (singular) that is proximate to their opposite ends” (plural). It is understandable that the slit make extend across multiple grooves as it is angled relative to the grooves, but even under that interpretation the meaning of the claim is unclear. For the purposes of further examination, the examiner has considered the claim to mean that slit extends from one end of a single groove to an intermediate point or intermediate points on one or more grooves. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomatis (US 20070012197 A1) in view of Tomatis (EP 2848115 A1) and Nagashima (US2009239038A1).
Regarding claim 11, Tomatis (US 20070012197 A1) teaches (Claim 1, 3, Fig. 1) a roll mould (forming machine) for pasta filata cheese comprising a cylinder (cylindrical drum) with a plurality of elongated recesses (grooves) extending across the longitudinal axis of the roll. Fig. 1 shows that the elongated recesses are on the horizontal axis of the cylinder and that they are mutually parallel. Tomatis further teaches (Paragraph 0013, Fig. 2) a feeder (body) that abuts the lateral surface of the roll. Fig. 2 shows that the feeder has a concave surface with a profile shaped like a cylindrical sector that has the same diameter as the drum. 
Tomatis (US 20070012197 A1) is silent on the cylindrical drum being motorized. Tomatis is further silent on said body having an elongated slit that leads onto said concave surface and is adapted to receive pasta filata under pressure. Tomatis is further silent on said slit extending obliquely with respect to the grooves.
Tomatis (EP 2848115 A1) teaches (Paragraph 0011) a machine for moulding pasta filata with a drum driven by a motor. Tomatis further teaches (Paragraph 0012, 0021, Fig. 3) a slit on a body that extends from a first surface to a second surface wherein pasta filata is pushed (pressurized) against the body and through the slit. As shown in Fig. 3, the slit is elongated and the second surface that the slit leads on to is concave. 

Nagashima teaches (Paragraph 0018) a method for manufacturing resin (a thermoplastic material) by injecting the resin through a gate (slit) into a mould cavity with plurality of rectangular shaped grooves. Nagashima further teaches (Paragraph 0019) the resin flows through the gate which is extended at the angle range of 45°±30° (obliquely) with respect to an extending direction of the longest groove. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Tomatis to incorporate the teaching of Nagashima. Supplying resin material at the specified gate range, it is possible to reduce the degree of the appearance of defects such as a weld line or a flow mark as compared with other gate (slit) angle ranges (Nagashima, Paragraph 0019) which would lead to a smoother finished product surface. 
Regarding claim 12, Tomatis (US 20070012197 A1) teaches (Claim 3, Fig. 1) the recesses (grooves) extend longitudinally (parallel) to the axis of the roll.
Regarding claim 13, Tomatis (US 20070012197 A1) is silent on the slit being inclined with respect to the axis of the drum by an angle comprised between 10° and 60°.
Nagashima teaches (Paragraph 0019) the resin (thermoplastic material)  flows through the gate (slit) which is extended at the angle range of 45°±30° (which overlaps with a range of 10° to 60°) with respect to an extending direction of the longest groove. Nagashima is silent on the slit being inclined with respect to the axis of a drum. However, one of ordinary skill in the art would recognize, as shown above, Tomatis teaches grooves parallel to the axis of the roll. Therefore, combining the teaching of 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Tomatis to incorporate the teaching of Nagashima. Supplying resin material at the specified gate range, it is possible to reduce the degree of the appearance of defects such as a weld line or a flow mark as compared with other gate (slit) angle ranges (Nagashima, Paragraph 0019).
Regarding claim 14, Tomatis (US 20070012197 A1) as modified above is silent on said angle being approximately 25°. However, Nagashima, as shown above, teaches an angle range of 45°±30° (which encompasses 25°). The claimed value is within the range taught by the prior art, and no criticality or empirical evidences has been provided for the utility of the claimed value that would have rendered it non-obvious to one of ordinary skill in the art. Therefore, it would have been obvious to one of ordinary skill in the art to select 25° as an angle for the slit relative to the axis of the drum. 
Regarding claim 15, Tomatis (US 20070012197 A1) is silent on said slit facing the drum frontally. 
Tomatis (EP 2848115 A1) teaches (Fig. 3, 4) the slit faces the drum frontally (at the curved surface of the drum). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Tomatis (US 20070012197 A1) to incorporate the teaching of Tomatis (EP 2848115 A1). The pasta filata-moulding machine of Tomatis (EP 2848115 A1) is capable of producing bars having uniform diameters and regular profiles, with considerably improved performances with respect to the conventional extruders [Tomatis (EP 2848115 A1), Paragraph 0006].
Regarding claims 16 and 17, Tomatis (US 20070012197 A1) as modified above is silent on the slit having a rectilinear profile and the grooves being rectilinear. Fig. 3 in Tomatis (EP 2848115 A1) shows that the slit is elongated but not specifically rectilinear. Similarly, Fig. 1 of Tomatis (US 20070012197 A1) shows that the recesses (slits) are elongated but not specifically rectilinear. However, changes in shape 
Regarding claim 18, Tomatis (US 20070012197 A1) teaches (Fig. 1, 3) grooves (18) with two mutually opposite planar longitudinal surfaces (here mutually opposite is taken to mean the planar surfaces are on opposite sides of the central, longitudinal axis of the grooves, not that they are specifically parallel) and a bottom with a profile having a semicircular cross-section. 
Regarding claim 19, Tomatis (US 20070012197 A1) teaches (Paragraph 0015, Fig. 3) the roll (drum) has passages (slots) at the bottom of the recesses (grooves) through which pressurized water is injected from a chamber inside the roll (drum) in order to eject the pasta filata sticks from the recesses. Tomatis is silent on the slot being rectilinear. However, changes in shape are obvious absent persuasive evidence that the particular shape claimed is significant (See MPEP 2144.04 IV. B.).
Claim 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomatis (US 20070012197 A1) in view of Tomatis (EP 2848115 A1) and Nagashima (US2009239038A1), and further in view of Wang (CN 202656419 U) and Grabowski (US 1871788 A).
Tomatis (US 20070012197 A1) as modified above is silent regarding said slit facing said grooves from one end thereof to an intermediate point that is proximate to their opposite ends, from which respective venting channels extend.
Wang teaches (Paragraph 0019, Fig. 2) a casting system for a plastic (material with thermoplastic properties) wherein a second lateral flow channel (slit) faces a cavity (groove) and the plastic melt flows in at one end (through the second lateral flow channel) and gradually flows to the side in the length direction of the cavity to the opposite side, i.e. second lateral flow channel only allows flow directly at one end as it only extends to an intermediate point in the cavity. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Tomatis (US 20070012197 A1) to incorporate the teaching of Wang. Letting the thermoplastic 
Grabowski teaches (Page 2, lines 115-119; Fig. 1) a method for making sausages using a mold from which a tapered aperture (venting channel) extends. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Tomatis (US 20070012197 A1) to incorporate the teaching of Grabowski. The tapered aperture permits air to escape while any substantial loss of material is prevented (Grabowski, Page 2, lines 115-119).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Van Esbroek (US-20160309773-A1) teaches a method and systems for molding three-dimensional products from a mass of foodstuff. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN P TAYLOR whose telephone number is (571)272-2652.  The examiner can normally be reached on M-F 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571) 270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/AUSTIN PARKER TAYLOR/Examiner, Art Unit 1792                                                                                                                                                                                                        
/ERIK KASHNIKOW/Supervisory Patent Examiner, Art Unit 1792